Citation Nr: 1502547	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-14 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from February 1977 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA RO in Atlanta, Georgia.


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD by a VA psychiatrist as a result of a stressor based on fear of hostile military or terrorist activity.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

The Board finds that the Veteran has been diagnosed with PTSD, and a VA psychiatrist has related the Veteran's PTSD to his military service.  For example, in a March 2009 VA treatment record, a VA psychiatrist stated that the Veteran had PTSD as a direct result of his military intelligence work in Berlin.

With respect to the Veteran's claimed in-service stressors, the Veteran has stated, for example in August 2009, that he experienced fear of death while serving as a member of a military intelligence unit in West Berlin.  The Veteran stated that the base was surrounded by enemy forces at all times, and he was twice stalked by members of Soviet intelligence while he was delivering top secret documents from one facility to another.  During both events, the Veteran had to change his route and run in order to escape.  The Veteran felt afraid for his life when these events occurred.  The Veteran's service separation document confirms that he served in the 704th Military Intelligence Brigade.  As such, the Veteran's reported stressors are consistent with his type of service.

Therefore, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that the Veteran's lay testimony of feeling fear of attack from Soviet intelligence officers is consistent with the circumstances, conditions, and hardships of serving in a military intelligence role in West Berlin during the Cold War era.  Therefore, the Board finds that all of the required elements for a service connection claim for PTSD have been met, and the claim of entitlement to service connection for PTSD is granted.  38 C.F.R. § 3.304(f) (2014).


ORDER

Service connection for PTSD is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


